*295
ORDER

PER CURIAM.
Appellant, Marian Murray, appeals from a decision of the Labor and Industrial Relations Commission modifying the award of the Administrative Law Judge Siedlik. Employer and Insurer, Guarantee Electrical Co. and Continental Casualty Co., appeal from the award as well. We affirm.
We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the Labor and Industrial Relations Commission are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the Commission’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.